DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it contains more than one paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tani et al. (JP 2016-106918) in view of Jiang et al. (CN104352242) (both cited in the IDS filed on 09/24/2019, machine translations provided with this office action).
Regarding claims 1-4 and 7, Tani et al. teaches a powder for fingerprint detection comprising pigment particles and calcium lactate on the surface thereof. (page 2, last paragraph to page 3, first 5 paragraphs).
Tani et al. does not teach the inclusion of a silane coupling agent as claimed.
Jiang et al. is directed to a fingerprint detection powder comprising pigment powders and a silane coupling agent such as trichlorosilane, methacryloyloxypropyl trimmethoxsilane and n-octyltriethoxysilane. (Abstract, pages 2-3). Jiang et al. teaches the inclusion of the silane agent with specific functional groups on the surface of the pigment particles improves the adsorption of oil and amino acid on the fingerprint which results in a better visualization to the naked eye. (page 2, first paragraph and page 3, last full paragraph).
It would have been obvious to one of ordinary skill in the art to include a silane coupling agent in Tani et al.
One of ordinary skill in the art would have found it obvious to include a silane coupling agent in order to obtain a fingerprint detection powder having better efficacy due to the higher absorption properties disclosed in Jiang et al.

Regarding claims 5-6, the amount of silane agent is generally in an amount of 1:1 to 1:25 with respect to the content of the pigment particles (alumina trioxide in Jiang et al.). (page 2, 6th paragraph).
Regarding claims 8-10, the calcium lactate in Tani et al. is present on the surface of the pigment particles and is generally L-lactacte hydrate. (page 1, last 2 paragraphs, pages 2-3 bridging paragraph and page 3, 2nd full paragraph.).
Regarding claim 11, the pigment particles include oxides of titanium, aluminum, zinc, zirconiu, iron, silica, carbon black, aluminum and copper. (page 3, 4th full paragraph).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        08/14/2021